Citation Nr: 0807425	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a thoracic spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1979 to September 1983.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2004 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2007 decision, the Board 
remanded these issues for additional development.


FINDINGS OF FACT

A chronic back or neck disability was not manifested in 
service; arthritis of the lumbar, thoracic, or cervical spine 
was not manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that any 
current lumbar, thoracic, or cervical spine disability, to 
include arthritis, is etiologically related to the veteran's 
service.


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

2.  Service connection for a thoracic spine disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  

3.  Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

Letters dated in June 2003 and July 2003 (prior to the 
decision on appeal) informed the veteran of the evidence and 
information necessary to substantiate the claims, the 
information required of her to enable VA to obtain evidence 
in support of the claims, the assistance that VA would 
provide to obtain evidence and information in support of the 
claims, and the evidence that she should submit if she did 
not desire VA to obtain such evidence on her behalf.  A June 
2007 letter advised the veteran to submit pertinent evidence 
in her possession and provided additional notice, to include 
regarding disability ratings and effective dates of awards.  
See Dingess, supra.  As this decision does not address any 
effective date or disability rating matters, the veteran is 
not prejudiced by any timing defect as to this notice.
Regarding VA's duty to assist, the record includes the 
veteran's service medical records (SMRs).  VA has obtained 
all pertinent/identified records that could be obtained, and 
all evidence constructively of record has been secured.  The 
veteran was afforded VA examinations in July 2003 and June 
2007.  VA's duty to assist is met.  It is not prejudicial for 
the Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II.  Factual Background 

The veteran's service medical records (SMRs) show a complaint 
of upper back pain in October 1979; a bed board was 
recommended.  She was seen for neck pain in April 1980.  She 
reported that she had fallen in basic training and injured 
her back.  Examination showed normal range of motion of the 
neck, with tenderness in the C-7 region.  Back range of 
motion was normal.  Deep tendon reflexes and straight leg 
raising were normal.  The impression was chronic neck pain.  
X-rays of the neck and thoracic spine were normal.  She 
complained of low back and chest pain in December 1981.  
Costochondritis and musculoskeletal back pain were noted.  In 
May 1983, her low back pain was noted to be persisting.  On a 
National Guard examination in November 1987, the veteran 
denied recurrent back pain.  Examination showed normal spine 
and musculoskeletal findings.

A March 1994 X-ray report noted anterior spondylitic changes 
at L3 and L4.  The disc spaces were well-preserved.  The 
cervical report noted reversal of the physiologic cervical 
lordosis suspicious for prominent muscle spasm and/or 
paracervical myositis.  There was no discogenic disease, 
spondylolysis, or spondylolisthesis.

In August 2001, the veteran reported numbness and 
paresthesias of both hands, and some well-localized neck 
pain.  Electrophysiologic studies showed moderated carpal 
tunnel syndrome.  (Bilateral carpal tunnel syndrome is 
service-connected.)

A September 2001 VA evaluation did not note any back or neck 
complaints.  In May 2003, the veteran was seen for complaints 
of back tightness which she reported had begun in service in 
1979.  The assessment was of "disc injury and lumbar 
instability arising from initial injury in the military and 
through repetitive use throughout the years."  This record 
was signed by a physical therapy student and co-signed by a 
physical therapist. 

Electromyography (EMG) testing in June 2003 found no evidence 
of cervical radiculopathy or peripheral neuropathy.  VA 
examination in July 2003 diagnosed strain of the lumbosacral 
spine, with degenerative disc disease shown by X-ray.  The 
examiner did not offer any opinion as to the etiology of the 
disability.

X-rays in May 2005 showed spondylosis and ventral bridging 
osteophytes at T9/T10.  Magnetic resonance imaging (MRI) of 
the lumbar spine in October 2005 showed degenerative changes 
at L5/S1 and mild posterior disc bulge at L4/5.  

On VA examination in June 2007, the examiner, identified as a 
physician and orthopedic consultant, reviewed the claims 
folder "in detail" in conjunction with the examination.  
The examiner diagnosed lumbosacral spine degenerative disc 
disease and degenerative joint disease, multilevel, with left 
radiculitis; thoracic spine degenerative disc disease and 
degenerative joint disease, multilevel; and chronic cervical 
strain, with degenerative disc disease and degenerative joint 
disease.  It was the examiner's opinion that "it is less 
likely as not that the veteran's current lumbosacral spine 
condition is causally related to service or any incident 
therein."  The examiner noted that the SMRs showed 
complaints of low back pain but "no specific diagnosis of 
lumbosacral spine pathology.  The veteran had no complaint of 
low back pain on November 1987 reserve examination.  A 
lumbosacral condition (L3-L4 degenerative joint disease) is 
initially described almost 10 years post-military (March 1994 
report.)"  The examiner stated that the descriptions of 
military back injury "appear transient, related to 
musculoskeletal strain, without evidence of permanent 
aggravation."  He noted that the October 2005 MRI shows 
multilevel degenerative disc disease and degenerative joint 
disease, "findings consistent with chronological aging, with 
no specific evidence of traumatic change."

The examiner also opined that it was "less likely as not 
that the veteran's current thoracic spine condition is 
causally related to service or any incident therein."  He 
noted that the SMRs "do document veteran complained of upper 
back pain on multiple occasions.  However, physical 
examination found normal range of motion, and thoracic films 
in 1980 were reported normal.  The November 1987 Reserve exam 
describes no thoracic spine abnormalities."  Further, 
"there is no history of evaluation or treatment for thoracic 
spine pain post military until 1994, approximately 10 years 
after military separation, when thoracic X-ray report 
describes scoliosis, but no degenerative changes."

The examiner further stated that it was "less likely as not 
that the veteran's current cervical spine condition is 
causally related to service or any incident therein."  While 
the SMRs document complaints of neck pain in 1980, "there 
was no history of neck injury, rather upper back injury 
described in the previous year on the rifle range.  Neck 
range of motion was normal."  There was "C7 tenderness on 
physical examination noted, and cervical X-rays were normal.  
No further medical treatment reports pertinent to a neck 
condition are identified, except 1994 report of normal 
cervical spine X-rays."

The examiner concluded that, for "the cervical, thoracic, 
and lumbosacral spine, there is insufficient clinical 
criteria to causally link the veteran's current...conditions 
with remote medical events of military service."

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If 
certain chronic diseases (including arthritis) are manifested 
to a compensable degree within a specified postservice period 
(one year for arthritis), they may be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no question that the veteran now has cervical, 
thoracic, and lumbar spine disabilities.  Degenerative disc 
disease and degenerative joint disease (arthritis) are shown 
by diagnostic studies at all three levels.  Likewise, it is 
not in dispute that the veteran complained of back and neck 
pain on several occasions in service; the complaints are 
reported in her service medical records.  What must still be 
shown to establish service connection is that the current 
disabilities are related to the complaints in service.

The veteran's SMRs show that the injuries in service were 
acute; the associated complaints were transitory; and that 
there was no chronic neck or back disability as a result of 
any injury in service.  No chronic disability of the neck or 
back was diagnosed in service, and on the November 1987 
reserve examination, conducted more than four years after 
separation from active service, the veteran denied any 
recurrent back pain; the examination itself found normal 
spine.  Objective evidence of chronic neck or back pathology 
was not demonstrated for more than 10 years following 
service.  Thus, the veteran's allegations of continuing 
persistent neck and back complaints after the injury in 
service are inconsistent with contemporaneous records, which 
(due to their nature) have greater probative value.  

In light of the foregoing, the finding must be that the back 
and neck injuries during service were acute and transitory, 
and that a chronic back or neck disability was not manifested 
in service.  Accordingly, service connection for lumbar, 
thoracic, or cervical spine disability on the basis that such 
disability became manifest in service and persisted (or on a 
presumptive basis for arthritis as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.

Service connection may still be established by competent 
evidence providing a nexus between the current conditions and 
the veteran's service.  The record contains evidence both for 
and against the appellant's contentions.  When evaluating 
these opinions, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The only medical evidence supporting the appellant's 
contentions is the May 2003 treatment record that described 
"disc injury and lumbar instability arising from initial 
injury in the military and through repetitive use throughout 
the years."  There was no indication that the physical 
therapist that signed the report had any opportunity to 
review the veteran's records, including the SMRs, or had any 
specific expertise in orthopedic medicine.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (finding that a 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion).  

By contrast, the June 2007 VA orthopedist's opinion was based 
on a thorough review of the claims folder and detailed 
description of the veteran's documented medical history.  It 
was his opinion that "there is insufficient clinical 
criteria to causally link the veteran's current cervical, 
thoracic, and lumbar conditions with remote medical events of 
military service."

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not, and to what extent, they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the June 2007 VA 
orthopedist's opinion reflects a full review of all medical 
evidence of record, including the clinical and radiological 
records.  In contrast to the statement provided by the 
physical therapist (who is not a physician and clearly based 
her statement on the veteran's reported history of ongoing 
complaints since service), the VA physician supported his 
opinion with detailed findings and rationale.  Accordingly, 
the Board finds that the opinion of the physical therapist is 
of less probative value than the opinion by the VA orthopedic 
physician.  

In light of the foregoing, the Board finds that opinion 
persuasive of a conclusion that the veteran's current lumbar, 
thoracic, and cervical spine disabilities were not incurred 
in service.  Because she is a layperson, her own contention 
that her current conditions began in service is not competent 
evidence.  "Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The preponderance of the evidence is against the 
veteran's claims.  Hence, they must be denied.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a thoracic spine disability is denied.

Service connection for a cervical spine disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


